DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Alaniz (U.S. Pat. No. 4083376), Karlsen (WO 2018/236223), and Aarnes (U.S. Pat. No. 5322261) were considered most pertinent to applicant's disclosure.  
Alaniz discloses a gate valve system (fig. 4) comprising: a gate valve comprising a housing (100) comprising a first tubular body (would be equivalent to portion 12 around 16 in fig. 1) and a second tubular body (would be equivalent of 12 around 18 in fig. 1) separate from the first tubular body to define a first gap (in which 102 situated) between the first tubular body and the second tubular body, the first tubular body and the second tubular body configured to flow a fluid from a pipe fluidically coupled to the gate valve (pipes would couple to outer ends of 16, 18), the gate valve further comprising a gate (102) configured to move within the first gap to interrupt or allow fluid flow from the first tubular body to the second tubular body; a first seat (106) disposed at a first annular recess (recess against which 112, 114 rest) extending from an inner surface of the first tubular body, the first seat (106) movable from the first annular 
Karlsen discloses a valve with an independent second seat on the outer surface of the first seat. The second seat can be pressed onto the gate by external pressure via a channel. However, contrary to the valve according to the invention, the channel is not provided in the first seat.
Aarnes discloses a similar valve with an independent second seat (11) situated in a second annular recess (9 in which 13 is situated) that is radially larger than a first annular recess (9 in which 4 is situated), the second seat comprises an inner diameter 
Therefore, none of the prior art disclose the further combination of a double seat sealing system for a gate valve, the second seat independently functioning by being situated in a second annular recess that is radially larger than a first annular recess in which a first seat is situated, the second seat comprises an inner diameter larger than an outer diameter of the first seat and is disposed concentrically about an outer surface of the first seat; and wherein second seat can be pressed onto the gate by external pressure via a channel in the first seat.  The method of claim 13 and the apparatus of claim 16 are allowable for the same reasons as they also require the same structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE 19544901, US 20200141508, US 5624101, US 20180045324, US 20160369901, US 5533738, US 4280522, US 3504885, and US 3497177 each disclose further related valves having fluid pressure actuated sealing systems.  However, each similarly fail to disclose either a second seat situated in a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753